Citation Nr: 1501743	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-05 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a right knee disorder, to include degenerative joint disease of the right knee.

3.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement in April 2009.  A Decision Review Officer (DRO) Hearing was held in November 2009, and a Statement of the Case (SOC) was furnished in December 2009.  The Veteran perfected a timely appeal with the filing of a VA Form 9 (Substantive Appeal) in January 2010.

Upon review, the information of record indicates that there has been some confusion as to who may be designated as the proper representative for the Veteran in this matter.  

In October 2008, the Veteran originally executed a VA Form 21-22, Appointment of Veterans Service Organization as the Claimant's Representative, in favor of The American Legion.  The American Legion continued to represent the Veteran at the time the appeal was certified to the Board in February 2010.  In accordance with 38 C.F.R. § 20.608 (2014), The American Legion was limited in its ability to withdraw from representation, after certification of the appeal to the Board, without showing good cause or being revoked by the Veteran.

In August 2011, and after his appeal had been certified to the Board, the Veteran executed another VA Form 21-22, Appointment of Veteran Service Organization as Claimant's Representative, in favor of the Veterans of Foreign Wars of the United States (VFW).  Subsequently, in August 2011, The American Legion filed an amended VA Form 21-22, Appointment of Veterans Service Organization as the Claimant's Representative, indicating that its representation was being withdrawn because the Veteran obtained new representation.  In September 2014, The American Legion issued another letter explaining that it had withdrawn from representation due to the Veteran having elected new representation.  Notably, however, in an October 21, 2014, letter the VFW stated that their policy and procedures did not permit them to accept representation of the Veteran after the substantive appeal, VA Form 9, has been filed or while the case was in a remand status.

According to the Board's letter of December 2014, which outlined the particular circumstances of the Veteran's appointment of a representative, the Veteran was advised of his need to clarify his choice of representation, within 30 days from the date of the letter.  Also, the Board's letter further advised the Veteran that if he did not respond to its letter with the 30-day period, the Board would assume that he wished to remain represented by The American Legion, and that the Board would resume review of his appeal.  See 38 C.F.R. § 20.608.  In reply to the December 2014 Board letter, the Veteran has submitted a properly executed a VA Form 21-22, dated December 19, 2014, that appoints The American Legion as his accredited representative for purposes of this appeal.

A review of the Veteran's electronic claims file revealed copies of VA outpatient treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Initially, the Veteran indicated on his January 2010 VA Form 9 (Substantive Appeal) that he desired to have a Board hearing at the local RO to address his issues on appeal.  A Board hearing was scheduled for August 19, 2011, which the Veteran failed to appear.  However, the information of record indicates that the notice of the Board hearing may not have been mailed to the Veteran at his latest address of record.

Here, the notification letter regarding the scheduled hearing date was mailed to a Penny Loop street address, while the Veteran's correspondence prior to and thereafter reflect different mailing addresses to a Post Office Box.  Also, it is noted that a VA Form 21-22, Appointment of Veterans Service Organization as the Claimant's Representative, which was signed by the Veteran on August 12, 2011, and acknowledged by VA on August 18, 2011 (the day before the scheduled Board hearing), showed that the Veteran's address was on Hide Away Lane.  As of December 2014, the Veteran has provided a more recent address, which reflects that he now resides in the state of Tennessee.  (See VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated December 18, 2014, and received at BVA on December 29, 2014).

Because of the discrepancies in the Veteran's mailing addresses used around the time period of the notification of the Board hearing, there is a reasonable basis in the record to find that the Veteran was not notified of the August 2011 Board hearing date at his latest address of record.  Accordingly, as the record does not indicate that the Veteran has withdrawn his request for a Board hearing, a remand is warranted in order to ensure that the Veteran is properly notified at his latest address of record concerning the date, time, and location of the Board hearing.

Accordingly, the case is REMANDED for the following action:

Transfer the Veteran's claims file to the appropriate Agency of Original Jurisdiction, if in order, to schedule the Veteran for a personal hearing before a Veterans Law Judge of the Board of Veterans' Appeal at his local Regional Office.  Notify the Veteran, at his latest address of record, of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




